DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2021 has been entered.
The amendment filed 7/20/2021 has been entered.  Claims 6, 7 and 11 have been canceled.  Claims 1-5, 8-10 and 12-17 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-10 and 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) two orthogonal directions providing a conductivity of the resistance coating in the two orthogonal directions higher by at least a factor of 10, than in a third orthogonal direction; wherein the particles include an aligned flake structure in the layer plane parallel to the third orthogonal direction providing [an] increased discharge resistance normal to the flake structure” (emphasis added); while the English translation of claim 1 of the International PCT application recited, “wherein the percolation threshold is exceeded in two spatial directions and there is very good conductivity which is higher, especially higher by a factor of 10, than in the third spatial direction, wherein an aligned flake structure has been developed in the preferential layer plane and this achieves high partial discharge resistance at right angles to the flake structure” (emphasis added), and although substitution of “orthogonal” for “spatial” is acceptable, it is noted that in order for the conductivity to be higher in two orthogonal directions than a third orthogonal direction (e.g. x and y vs. z) and for the platelets or flakes to be aligned in an aligned flake structure in a layer plane or preferential layer plane, wherein a “plane” is defined by two spatial or orthogonal directions (e.g. x and y), said plane would be perpendicular 
It is further noted that the following new limitations of amended claim 1 as recited in the amendment dated 7/20/2021 are not supported by the original disclosure: a) “internal” with regards to “cavity” although “at least one cavity” is support; and b) “doped metal oxide core” given that the doped metal oxide is only present in the “shell”.

Claims 1-5 and 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation "the doped metal oxide core" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 2-5, 8-10 and 12-17 do not remedy the above and hence are rejected for the same reasons.
Claim Rejections - 35 USC § 103
Claims 1-5, 8-10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Klaussner (WO2015/128367, please refer to US2016/0374237 as an English language translation of the WO document), as evidenced by Song, and in view of Kutsovsky (US2006/0067868) or Archer (US2010/0258759).
As discussed in the prior office actions, Klaussner discloses “a corona shielding system for an electric machine, comprising a filler in a polymeric matrix (as in instant claim 2), the filler comprising both planar and spherical/globular (“globe”) particles that are resistant to partial discharges and electrically conductive” (Paragraph 0013), wherein “the electrical conductivity, which is good in the presence of only planar particles in two spatial directions but is very poor in the third, can be adjusted anisotropically in a targeted manner” by adjusting the amount of spherical or globe particles added to the planar platelet-like particles that are known to align during the production process such that the platelet-like particles create conductivity paths in the two spatial or orthogonal directions, along which the conductivity is high, however the conductivity in the perpendicular or third orthogonal direction is quite low (Entire document, particularly Abstract, Paragraphs 0020-0023).  Klaussner discloses that the platelet-like particles comprise a doped metal oxide, and may comprise a core, preferably a lightweight core or carrier substrate such as mica, silica, alumina or glass platelets, upon which the doped metal oxide is provided as a coating, wherein the metal oxide is selected from tin oxide, zinc oxide, zinc stannate, titanium dioxide, lead oxide or non-oxidic silicon carbide (as in instant claims 3 and 8), that can be doped with preferably antimony, indium or cadmium (as in instant claims 9 and 10) in order to set the conductivity thereof by the doping (Paragraphs 0018 and 0026-0028).
Klaussner discloses that the particle mass concentration of the particles in the carrier matrix may be chosen such that the corona shielding material is above the percolation threshold, preferably above 15% by weight (as in instant claims 1 and 15; Paragraph 0019), wherein the tailored addition of the spherical or globe particles (as in instant claim 16) increases the electrical conductivity perpendicularly in relation to the directed/aligned filler platelets such that the anisotropic electrical resistance of the corona layer can be adapted or set within certain ranges and the percolation thresholds of the three spatial directions shift to much lower filler concentrations (Paragraphs 0023-0025).  Klaussner discloses that the spherical or globe particles may also be produced from doped metal oxide wherein the general conductivity of such spherical or globe particles can be set by the doping of the metal oxide, as with the planar fillers, with an example ratio of planar particles to spherical particles being approximately 3:1 (Paragraphs 0024 and 0027; thus a content of planar particles overlapping the claimed range given the overall particle mass concentration of preferably about 15% by weight as noted above.)  
Hence, with regards to the claimed invention as recited in instant claims 1-3, 8-10, 15, and 16, Klaussner discloses a resistance coating comprising an electrically insulating polymeric matrix as in instant claim 2; electrically conductive particles incorporated therein in a content as in instant claim 15, wherein the electrically conductive particles comprise metal oxides as in instant claims 3 and 8-9, include platelet and globe particles as in instant claim 16, and have a conductivity generated by doping the metal oxide with a doping element such as antimony, indium or cadmium as in instant claim 10; wherein a percolation threshold of the resistance coating is exceeded in two orthogonal directions and conductivity of the resistance coating is higher in the two directions than a third orthogonal direction as in instant claim 1; wherein the particles include an aligned flake structure in the layer plane as in instant claim 1; but does not 
However, as discussed in detail in the prior office action, it is well known in the art that conductive coatings or composites formed from flakes or platelets in a manner that they align to form laminar structures within a resin matrix thereby producing an anisotropic composite or a composite having 2-D isotropy with the electrical conductivity being greater in all planar directions than in the thickness direction (“third orthogonal direction”) can be provided such that the in-plane conductivity (two orthogonal directions) is orders of magnitude higher than the thickness direction as evidenced by Song (Paragraph 0070), and although Song discloses the use of expanded graphite as the flakes or platelets, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to recognize that the same or similar anisotropy or 2-D isotropy as disclosed by Song could be obtained in the invention taught by Klaussner based upon the desired conductivity properties for a particular end use of the resistance coating as taught by Klaussner, particularly given that both Klaussner and Song provide a clear teaching and/or suggestion that the type of conductive filler(s) or flake(s) as well as the content can directly affect the conductivity properties of the coating.  
Further, although Klaussner discloses that the electrically conductive planar particles “may comprise a core” (Paragraph 0014), preferably mica, silica flour, alumina or glass platelets (Paragraph 0017) which are then coated with a conductive coating of the doped metal oxide (Paragraph 0018), e.g. thereby forming a conductive “shell” on the “core” platelets as a support, Klaussner does not disclose that the doped metal oxide coating “shells” have an internal cavity as 
Kutsovsky also discloses that the produced metal or metal oxide particles of the invention can be subjected to chemical modification using means common in the art such as by reaction with the silane compounds as disclosed in Paragraph 0063 including an alkoxysilane (e.g. silane coupling agent for improved dispersibility as discussed on the record), silicone oils, or polysiloxanes, as further described in the patents incorporated by reference in Paragraph 0063 
Similarly, Archer discloses nanostructured metal oxides containing internal voids, such as nanorods, nanotubes, nanodisks (e.g. platelet shape), among other nanostructures, and a method of producing the nanostructured metal oxides, particularly polycrystalline metal oxides such as tin oxides, wherein the method may be template free and provides an inexpensive, high-yield method for mass production of hollow metal oxide nanostructures that can have shell(s) or wall(s) with compositions that are easily controlled and tailored to provide desired properties for a particular end use including desired electrical conductivity or other electrical properties (Entire document, particularly Abstract; Paragraphs 0008, 0020-0026, 0033, 0049-0051).  Archer discloses that in addition to tin oxides, the nanostructures may be made of titanium, indium, zinc or other metals as disclosed in Paragraph 0008 and combinations thereof (similar to the teachings of Klaussner and Kutsovsky), can comprise a plurality of shells (reading broadly upon a coating comprising an undoped metal oxide as in instant claim 12), can be doped with metals, and/or the generated hollow particles may also be coated with additional industrially useful materials based 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to utilize the coated metal oxide platelet shell particles taught by Kutsovsky or Archer as the coated, doped metal oxide platelet particles in the invention taught by Klaussner given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or in light of the reduced cost and ease in controlling the shape and composition of the metal oxide shells as taught by Kutsovsky or Archer, prima facie obviousness to combine prior art reference teachings to arrive at the claimed invention where there is some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference.  Therefore, the claimed invention as recited in instant claims 1-3, 8-10, 12, 15, and 16 would have been obvious over the teachings of Klaussner, as evidenced by Song, and in view of Kutsovsky or Archer.
Further with regards to instant claim 3 as well as claims 4-5 and 17, it is again noted that Klaussner broadly discloses that the doped metal oxide may comprise metal oxides selected from tin oxide (as in instant claim 8), zinc oxide, zinc stannate (as in instant claim 3), titanium oxide, and lead oxide, with the doping element selected from antimony, indium and cadmium (as in instant claims 9-10), wherein the globe particles may also be selected from the same doped metal oxides, while Kutsovsky or Archer similarly discloses the above metals or metal oxides as well as mixtures thereof as discussed in detail above; and given that the selection of any of the recited metal oxides, metals and/or recited doping elements, and any combinations thereof, which include crystalline and/or polycrystalline materials as in instant claims 4-5 and 17, would have been obvious to one having ordinary skill in the art before the effective filing date of the instant prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success, and/or prima facie obviousness to simply substitute one known element for another to obtain predictable results.
With regards to instant claims 13-15, Klaussner provides a clear teaching that the conductivity or resistance of the coating can be tailored based upon the metal oxide, doping and content of the platelets and globe filler in the coating wherein the particle mass content is above 15% by weight such that the coating is above the percolation threshold, and although Klaussner does not specifically disclose the electrical resistance and nonlinearity of the resistance coating as instantly claimed, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize routine experimentation to determine the optimum metal oxide and doping composition, as well as particle content to provide the desired resistance and nonlinearity for a particular end use of the invention taught by Klaussner, as evidenced by Song, in view of Kutsovsky or Archer, and given that Klaussner discloses a similar end use as in the claimed invention, a resistance coating having electrical properties within the claimed ranges would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application thereby rendering the invention as recited in instant claims 13-15 obvious over Klaussner, as evidenced by Song, in view of Kutsovsky or Archer.
Response to Arguments
Applicant’s arguments filed 7/20/2021 have been considered but are moot in view of the new grounds of rejection presented above.  Any rejection from the prior office action not restated above has been withdrawn by the Examiner in light of Applicant’s response filed 7/20/2021.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        September 10, 2021